370 F.2d 335
Donald Wray SPEARS, Appellant,v.UNITED STATES of America, Appellee.
No. 20754.
United States Court of Appeals Ninth Circuit.
January 5, 1967.

Malcolm S. MacMillan, Concord, Cal., for appellant.
Manuel L. Real, U. S. Atty., Los Angeles, Cal., Edwin L. Miller, U. S. Atty., Phillip W. Johnson, Asst. U. S. Atty., Alan D. Sirota, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
This border crossing narcotics case is affirmed on the authority of Blackford v. United States, 9 Cir., 247 F.2d 745, cert. denied, 356 U.S. 914, 78 S. Ct. 672, 2 L. Ed. 2d 586.


2
The rectal probing and the circumstances thereof are quite similar to Blackford. It should be noted that the facts here are much stronger for the government than our recent case of Rivas v. United States, 9 Cir., 368 F.2d 703, decided November 8, 1966.


3
Judgment affirmed.